Circuit Court for Baltimore City
Case No. 24-C-18-002381
Argued: April 5, 2019
                                        IN THE COURT OF APPEALS

                                             OF MARYLAND

                                           Misc. Docket AG No. 3
                                           September Term, 2018


                                   ATTORNEY GRIEVANCE COMMISSION
                                            OF MARYLAND

                                                      v.

                                    GARLAND MONTGOMERY JARRAT
                                            SANDERSON


                                      Barbera, C.J.
                                      Greene
                                      McDonald
                                      Watts
                                      Hotten
                                      Getty
                                      Battaglia, Lynne A.,
                                        (Senior Judge, Specially Assigned)

                                                           JJ.

                                          PER CURIAM ORDER



                                             Filed: April 5, 2019
ATTORNEY GRIEVANCE                 *     In the
COMMISSION OF MARYLAND
                                   *     Court of Appeals

          v.                       *     of Maryland

GARLAND MONTGOMERY JARRAT          *     Misc. Docket AG No. 3
SANDERSON                                September Term, 2018


                           PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 5th day of April 2019,

     ORDERED,   by   the   Court   of   Appeals   of   Maryland,   that   the

Respondent, Garland Montgomery Jarrat Sanderson be, and he is hereby,

disbarred, effective immediately, from the further practice of law

in the State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Garland Montgomery Jarrat Sanderson from the register of attorneys,

and pursuant to Maryland Rule 19-761, shall certify that fact to

the Trustees of the Client Protection Fund and the clerks of all

judicial tribunals in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Garland

Montgomery Jarrat Sanderson.



                                          /s/ Mary Ellen Barbera
                                         Chief Judge